DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of improper phrasing “illustrative embodiments” and legal phraseology such as “disclosed.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “The locator tab of any preceding claim” and therefore requires limitation of Claim 3 which recites a center bean comprises a detent, which is unclear if the detent in claim 8 is referring to the same detent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9, 11, 13-18, and 30 are rejected under 35 U.S.C. 102(a)(1) as being  by Krauss et al (U.S. Patent No. 7,761,962).
As for Claim 1, Krauss discloses a locator tab (18) for a hose clamp, the locator tab comprising:
a main body (body of 18) comprising (i) a crossbar (19) having opposing first and second ends (right and left ends of 18), (ii) a first leg (24) extending from the first end, and (iii) a second leg (25) extending from the second end,
a clamp end (26) extending from the main body and configured to be secured to a hose (See Fig. 1), and
at least one flange (21) extending from the main body and configured to retain a band of the hose clamp between the at least one flange and the crossbar until the band tightened around the hose (see Figs. 1, 3, and 4), wherein the crossbar is non-parallel to the band when the band is retained between the at least one flange and the crossbar (see Fig. 1).
2. (Original) The locator tab of claim 1, wherein the crossbar comprises a first segment and a second segment (right and left segments of 19 divided by protrusion 22) coupled to the first segment by a center beam (22).
5. (Original) The locator tab of claim 1, wherein the crossbar comprises (i) a first angled segment extending from the first leg (right segment of 19) and (ii) a second angled segment extending from the second leg (left segment of 19).
6. (Original) The locator tab of claim 5, wherein the first angled segment is angled at a first degree relative to the first leg (see Fig. 1), and wherein the second angled segment is angled at a second degree relative to the second leg (see Fig. 1).
7. (Original) The locator tab of claim 6, wherein the first degree is the same as the second degree (see Fig. 1).
9. (Currently Amended) The locator tab of claim 1, wherein the at least one flange comprises a pair of flanges (21) extending from the main body.
11. Currently Amended) The locator tab of claim 1, wherein the first leg includes an arm configured to abut an outer surface of the hose (lower portion of 24).
13. (Currently Amended) The locator tab of claim 1, wherein the clamp end includes at least one tooth (23) configured to engage an inner surface of the hose.
14. (Original) The locator tab of claim 13, wherein the at least one tooth is configured to be flush with the inner surface of the hose when the at least one tooth is engaged with the inner surface (see Figs. 1, 3, and 4).
15. (Currently Amended) The locator tab of claim 1, wherein the second leg includes a flare (groove defined by 25) to provide clearance for the band as the band is tightened around the hose.
16. (Currently Amended) The locator tab of claim 15, wherein the first leg includes a flare (groove defined by 24) to provide clearance for the band as the band is tightened around the hose.
17. (Currently Amended) The locator tab of claim 1, wherein the crossbar, the first leg, and the second leg collectively form an M-shape (see Fig. 2).

18. (Currently Amended) The locator tab of claim 1, wherein the at least one flange is configured to engage a liner of the hose clamp to retain the band between the at least one flange and the crossbar until the band is tightened around the hose (see Figs. 1-4).
As for Claim 30, Krauss discloses a method comprising:
positioning a band (2) of a hose clamp between first and second legs (21) of a locator tab (18),
engaging at least one flange (26) to retain the band of the hose clamp between the at least one flange (26) and a crossbar (19) extending between the first and second legs of the locator tab, wherein the crossbar extends non-parallel to the band (see Fig. 1).
Claim(s) 1-2, 5-7, 9, 11-19, and 30 are rejected under 35 U.S.C. 102(a)(1) as being  by Bowater et al (U.S. 2017/0184237).
As for Claim 1, Bowater discloses a locator tab (18) for a hose clamp, the locator tab comprising:
a main body (body of 418) comprising (i) a crossbar (see Annotated Figures) having opposing first and second ends (right and left ends of crossbar, see Annotated Figures), (ii) a first leg (see Annotated Figures) extending from the first end, and (iii) a second leg (see Annotated Figures) extending from the second end,
a clamp end (see Annotated Figures) extending from the main body and configured to be secured to a hose (See Figs. 16-17), and
at least one flange (see Annotated Figures) extending from the main body and configured to retain a band of the hose clamp between the at least one flange and the crossbar until the band tightened around the hose (see Figs. 16-17), wherein the crossbar is non-parallel to the band when the band is retained between the at least one flange and the crossbar (see Figs. 16-17).
2. (Original) The locator tab of claim 1, wherein the crossbar comprises a first segment and a second segment (see Annotated Figures) coupled to the first segment by a center beam (see Annotated Figures).
5. (Original) The locator tab of claim 1, wherein the crossbar comprises (i) a first angled segment extending from the first leg (see Annotated Figures) and (ii) a second angled segment extending from the second leg (see Annotated Figures).
6. (Original) The locator tab of claim 5, wherein the first angled segment is angled at a first degree relative to the first leg (see Annotated Figures), and wherein the second angled segment is angled at a second degree relative to the second leg (see Annotated Figures).
7. (Original) The locator tab of claim 6, wherein the first degree is the same as the second degree (see Annotated Figures).
9. (Currently Amended) The locator tab of claim 1, wherein the at least one flange comprises a pair of flanges (see Annotated Figures) extending from the main body.
11. Currently Amended) The locator tab of claim 1, wherein the first leg includes an arm (see Annotated Figures) configured to abut an outer surface of the hose.
12. (Currently Amended) The locator tab of any preceding claim 1, wherein the clamp end extends from the second leg (see Annotated Figures).
13. (Currently Amended) The locator tab of claim 1, wherein the clamp end includes at least one tooth (see Annotated Figures) configured to engage an inner surface of the hose.
14. (Original) The locator tab of claim 13, wherein the at least one tooth is configured to be flush with the inner surface of the hose when the at least one tooth is engaged with the inner surface (see Figs. 16-17).
15. (Currently Amended) The locator tab of claim 1, wherein the second leg includes a flare (see Annotated Figures) to provide clearance for the band as the band is tightened around the hose.
16. (Currently Amended) The locator tab of claim 15, wherein the first leg includes a flare (see Annotated Figures) to provide clearance for the band as the band is tightened around the hose.
17. (Currently Amended) The locator tab of claim 1, wherein the crossbar, the first leg, and the second leg collectively form an M-shape (see Annotated Figures).
18. (Currently Amended) The locator tab of claim 1, wherein the at least one flange is configured to engage a liner of the hose clamp to retain the band between the at least one flange and the crossbar until the band is tightened around the hose (see Figs. 16-17).
As for Claim 19, Krauss discloses a locator tab for a hose clamp, the locator tab comprising:
a crossbar (see Annotated Figures) comprising a center beam (see Annotated Figures), a first segment (see Annotated Figures) angled relative to the center beam, and a second segment (see Annotated Figures) angled relative to the center beam,
a first leg (see Annotated Figures) extending from the first segment of the crossbar,
a second leg (see Annotated Figures) extending from the second segment of the crossbar,
a clamp end (see Annotated Figures) extending from one of the first and second legs, the clamp end configured to secure the locator tab to a hose (see Figs. 16-17), and
a first flange (see Annotated Figures) extending from first leg, the first flange configured to retain a band of the hose clamp between the first flange and the first segment of the crossbar until the band is tightened around the hose (see Figs. 16-17).
As for Claim 30, Krauss discloses a method comprising:
positioning a band (20) of a hose clamp between first and second legs (see Annotated Figures) of a locator tab (418),
engaging at least one flange (see Annotated Figures) to retain the band of the hose clamp between the at least one flange (see Annotated Figures) and a crossbar (see Annotated Figures) extending between the first and second legs of the locator tab, wherein the crossbar extends non-parallel to the band (see Figs. 16-17).

    PNG
    media_image1.png
    732
    603
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/               Examiner, Art Unit 3677